Exhibit 10.9
CHANGE OF CONTROL AGREEMENT
          This Change of Control Agreement (the “Agreement”) is entered into as
of April 16, 2010 between Trico Marine Services, Inc. (the “Company”) and
Jeffrey Favret (the “Employee”).
          WHEREAS, the Employee is currently employed by Company as the Chief
Accounting Officer; and
          WHEREAS, the Company is desirous of continuing to employ the Employee
in such capacity on the terms and conditions, and for the consideration,
hereinafter set forth and the Employee is desirous of continuing to be employed
by Company on such terms and conditions and for such consideration;
          NOW, THEREFORE, for and in consideration of the mutual promises,
covenants and obligations contained herein, the Company and the Employee agree
as follows:

  1.   Effective Date. Effective as of April 16, 2010 (the “Effective Date”) the
Employee’s employment by the Company shall be subject to the terms and
conditions of this Agreement.     2.   Position. From and after the Effective
Date, the Company shall employ the Employee in the position of Chief Accounting
Officer of the Company, or in such other positions as the parties mutually may
agree.     3.   Duties and Responsibilities. The Employee agrees to serve in the
position referred to in Section 2 and to perform diligently and to the best of
his abilities the duties and services appertaining to such office, as well as
such additional duties and services appropriate to such office which the parties
mutually may agree upon from time to time. The Employee’s employment shall also
be subject to the policies maintained and established by Company that are of
general applicability to Company’s executive employees, as such policies may be
amended from time to time.     4.   Company’s Right to Terminate. Company shall
have the right to terminate Executive’s employment under this Agreement at any
time for any of the following reasons:       (i) upon Executive’s death;      
(ii) upon Executive’s becoming incapacitated by accident, sickness, or other
circumstances which, in the opinion of a physician selected by Company, renders
Executive mentally or physically incapable of performing the duties and services
required of Executive hereunder;

 



--------------------------------------------------------------------------------



 



    (iii) for “Cause”, which shall mean Executive (A) has engaged in gross
negligence or willful misconduct in the performance of the duties required of
Executive hereunder, (B) has willfully refused without proper legal reason to
perform the duties and responsibilities required of Executive hereunder, (C) has
materially breached any material provision of this Agreement or any material
corporate policy maintained and established by Company that is of general
applicability to Company’s executive employees, (D) has willfully engaged in
conduct that Executive knows or should know is materially injurious to Company
or any of its affiliates, or (E) has been convicted of, or pleaded no contest
to, a crime involving moral turpitude or any felony, or (F) has engaged in any
act of serious dishonesty which adversely affects, or reasonably could in the
future adversely affect, the value, reliability, or performance of Executive in
a material manner; provided, however, that Executive’s employment may be
terminated for Cause only if such termination is approved by at least a majority
of a quorum (as defined in Company’s By-laws) of the members of the Board of
Directors after Executive has been given written notice by Company of the
specific reason for such termination and an opportunity for Executive, together
with Executive’s counsel, to be heard before the Board of Directors; or      
(iv) for any other reason whatsoever, in the sole discretion of the Board of
Directors.     5.   Executive’s Right to Terminate. Executive shall have the
right to terminate Executive’s employment under this Agreement for any of the
following reasons:       (i) for “Good Reason”, which shall mean, within 60 days
of and in connection with or based upon (A) a material breach by Company of any
material provision of this Agreement (provided, however, that a reduction in
Executive’s annual base salary that is consistent with reductions taken
generally by other executives of Company shall not be considered a material
breach of a material provision of this Agreement), (B) a material diminution in
the nature or scope of Executive’s duties and responsibilities, (C) the
assignment to Executive of duties and responsibilities that are materially
inconsistent with the positions referred to in paragraph 1.2 and that result in
a material negative change to Executive, (D) any material change in the
geographic location at which Executive must perform services, or (E) Executive
not being offered a comparable position at the “resulting entity” (as defined in
paragraph 4.1) in connection with a Change in Control. Prior to Executive’s
termination for Good Reason, Executive must give written notice to Company of
the reason for Executive’s termination and the reason must remain uncorrected
for 30 days following such written notice; or       (ii) at any time for any
other reason whatsoever, in the sole discretion of Executive.

 



--------------------------------------------------------------------------------



 



      For purposes of Section 2.3(i), “a material change in the geographic
location at which Executive must perform services” shall mean a requirement that
Executive relocate to a site more than seventy five (75) miles from Executive’s
present business address.     6.   Termination Benefits. Means (i) a lump sum
cash payment equal to the sum of: (A) one year of Executive’s annual base salary
at the rate in effect on the date of termination of Executive’s employment,
(B) the higher of (1) Executive’s highest annual bonus paid during the three
most recent fiscal years or (2) Executive’s Target Bonus (as provided in
Company’s annual cash incentive plan) for the fiscal year in which Executive’s
date of termination occurs, and (C) any bonus that Executive has earned and
accrued as of the date of termination of Executive’s employment which relates to
periods that have ended on or before such date and which have not yet been paid
to Executive by Company.     7.   Change in Control Benefits. If the Employee’s
employment is (i) terminated in connection with, based upon, or within 12 months
after, a Change in Control, or (ii) based upon, or within 12 months after, a
Change of Control, there has been a significant reduction in the nature or scope
of the Employee’s duties and responsibilities or the assignment to the Employee
of duties and responsibilities that are materially inconsistent with the
position referred to in Section 2, then the Company shall provide the Employee
with the Change in Control Benefits. Any lump sum cash payment due to the
Employee pursuant to the preceding sentence shall be paid to the Employee within
five business days of the date of the Employee’s termination of employment with
the Company.         For purposes of this Agreement, a “Change of Control” shall
mean (i) a merger of Company with another entity, a consolidation involving
Company, or the sale of all or substantially all of the assets of Company to
another entity if, in any such case, (A) the holders of equity securities of
Company immediately prior to such transaction or event do not beneficially own
immediately after such transaction or event equity securities of the resulting
entity entitled to 50% or more of the votes then eligible to be cast in the
election of directors generally (or comparable governing body) of the resulting
entity in substantially the same proportions that they owned the equity
securities of Company immediately prior to such transaction or event or (B) the
persons who were members of the Board of Directors immediately prior to such
transaction or event shall not constitute at least a majority of the board of
directors of the resulting entity immediately after such transaction or event,
(ii) the dissolution or liquidation of Company, (iii) when any person or entity,
including a “group” as contemplated by Section 13(d)(3) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), acquires or gains
ownership or control (including, without limitation, power to vote) of more than
50% of the combined voting power of the outstanding securities of, (A) if

 



--------------------------------------------------------------------------------



 



      Company has not engaged in a merger or consolidation, Company, or (B) if
Company has engaged in a merger or consolidation, the resulting entity, or
(iv) as a result of or in connection with a contested election of directors, the
persons who were members of the Board of Directors immediately before such
election shall cease to constitute a majority of the Board of Directors. For
purposes of the preceding sentence, (1) “resulting entity” in the context of a
transaction or event that is a merger, consolidation or sale of all or
substantially all assets shall mean the surviving entity (or acquiring entity in
the case of an asset sale) unless the surviving entity (or acquiring entity in
the case of an asset sale) is a subsidiary of another entity and the holders of
common stock of Company receive capital stock of such other entity in such
transaction or event, in which event the resulting entity shall be such other
entity, and (2) subsequent to the consummation of a merger or consolidation that
does not constitute a Change in Control, the term “Company” shall refer to the
resulting entity and the term “Board of Directors” shall refer to the board of
directors (or comparable governing body) of the resulting entity.        
     “Change in Control Benefits” means (i) a lump sum cash payment equal to the
sum of: (A) 2.99 times Executive’s annual base salary at the rate in effect
under paragraph 3.1 on the date of termination of Executive’s employment (or, if
higher, Executive’s annual base salary in effect immediately prior to the Change
in Control), (B) 2.99 times the higher of (1) Executive’s highest annual bonus
paid during the three most recent fiscal years or (2) Executive’s Target Bonus
(as provided in Company’s annual cash incentive plan) for the fiscal year in
which Executive’s date of termination occurs, and (C) any bonus that Executive
has earned and accrued as of the date of termination of Executive’s employment
which relates to periods that have ended on or before such date and which have
not yet been paid to Executive by Company; (ii) all of the outstanding stock
options, restricted stock awards and other equity based awards granted by
Company to Executive shall become fully vested and immediately exercisable in
full on the date of termination of Executive’s employment.     5.   Notices. For
purposes of this Agreement, notices and all other communications provided for
herein shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by United States registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

     
If to Company to:
  Trico Marine Services, Inc.
 
  10001 Woodloch Forest Drive, Suite 1600
 
  The Woodlands, Texas 77380
 
  Attention: General Counsel

 



--------------------------------------------------------------------------------



 



     
If to Employee to:
  Jeffrey Favret
 
  Louisiana

    or to such other address as either party may furnish to the other in writing
in accordance herewith, except that notices or changes of address shall be
effective only upon receipt.     6.   Applicable Law. This Agreement is entered
into under, and shall be governed for all purposes by, the laws of the State of
Texas.     7.   No Waiver. No failure by either party hereto at any time to give
notice of any breach by the other party of, or to require compliance with, any
condition or provision of this Agreement shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time.     8.   Severability. If a court of competent jurisdiction determines
that any provision of this Agreement is invalid or unenforceable, then the
invalidity or unenforceability of that provision shall not affect the validity
or enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect.     9.   Counterparts. This
Agreement may be executed in one or more counterparts, each of which shall be
deemed to be an original, but all of which together will constitute one and the
same Agreement.     10.   Assignment. This Agreement shall be binding upon and
inure to the benefit of Company and any successor of Company, by merger or
otherwise. Except as provided in the preceding sentence, this Agreement, and the
rights and obligations of the parties hereunder, are personal and neither this
Agreement, nor any right, benefit, or obligation of either party hereto, shall
be subject to voluntary or involuntary assignment, alienation or transfer,
whether by operation of law or otherwise, without the prior written consent of
the other party.     11.   Entire Agreement. All understandings and agreements
preceding the date of execution of this Agreement (except for written offer
letter signed by an officer of the Company to the Employee) and relating to the
subject matter hereof are hereby null and void and of no further force and
effect. Any modification of this Agreement will be effective only if it is in
writing and signed by the party to be charged.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed this Agreement on
the 16th of April 2010, to be effective as of the Effective Date.

            TRICO MARINE SERVICES, INC.
      By:   /s/ Rishi Varma       Name:   Rishi Varma        Title:   SVP and
COO              /s/ Jeffrey Favret     Jeffrey Favret           

 